                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

EDWARD C. RYMES,                          )
                                          )
      Plaintiff,                          )
                                          )
      v.                                  ) CIVIL ACTION NO. 1:19-CV-339-ALB
                                          )
SHERIFF VALENZA,                          )
                                          )

                                          ORDER

      On January 16, 2020, the Magistrate Judge filed a Recommendation (Doc. 29) to which

no timely objections have been filed. Upon an independent review of the record and upon

consideration of the Recommendation, it is ORDERED as follows:

      1. The Magistrate Judge’s Recommendation (Doc. 29) is ADOPTED;

      2. This case is DISMISSED without prejudice.

      A Final Judgment will be entered separately.

      DONE and ORDERED this 14th day of February 2020.


                                               /s/ Andrew L. Brasher
                                          ANDREW L. BRASHER
                                          UNITED STATES DISTRICT JUDGE
